Citation Nr: 1430809	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C. 

When this case was before the Board in June 2011, it was remanded for further development and adjudicative action.  The case has since been returned to the Board for further appellate action.

While this case was in appellate status, the Appeals Management Center granted service connection for scar on right hand finger.  Therefore, the issue is no longer on appeal.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Board's review of the record reveals that further development is warranted.

The Veteran has claimed that service connection is warranted for his hypertension because it was manifested within one year of his separation from active military service.  In this regard the Board notes that service connection may be granted for the Veteran's hypertension on a presumptive basis if it was manifested to a degree of 10 percent or more within one year following his discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


The report of the Veteran's September 1971 enlistment examination documents a blood pressure reading of 108/72.  The report of the August 1973 separation examination notes the Veteran's blood pressure reading was 120/84.

VA Medical Center treatment records document ongoing treatment for hypertension.  In an October 2001 VA treatment note, it was noted that the Veteran had a reported history of hypertension with no indication as to the date of onset.

In a June 2009 statement, the Veteran reported that a doctor diagnosed hypertension during an examination performed when he was joining a Masonic lodge in November 1973.  He reported Dr. Nixon and Dr. Norton treated him with blood pressure medication from 1973 until the 1980s; Dr. Norton passed away around 1980, and Dr. Nixon did not have records for his patients and had Alzheimer's disease.

Private treatment records from Dr. J.A. indicate the Veteran was treated for hypertension from March 1994 to June 2000.

In a January 2011 Board hearing, the Veteran testified that he was told he had high blood pressure in October 1973, about one month after separation from service, while in the process of joining a Masonic lodge.  He reported being able to join the lodge in April 1974, after receiving medication that controlled his blood pressure.  The Veteran stated that he has been on medication for hypertension on and off ever since.  The Veteran noted that the Masonic lodge did not keep health records.  

In a June 2011 Board remand, the RO or the Appeals Management Center (AMC) was directed to undertake appropriate development to obtain outstanding, pertinent medical records.  A June 2011 letter sent to the Veteran requested a new VA Form 21-4142, Authorization and Consent to Release Information Form, so that the AMC could obtain private treatment records for the Veteran.  The Veteran did not respond to the letter, the claim was readjudicated and returned to the Board.  Therefore, the Board finds that there has been substantial compliance with the June 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence).  

In light of the Veteran's competent report of a contemporaneous diagnosis of hypertension within one year of separation from service and that he was put on medication for hypertension in 1973, the Board has determined that a VA medical opinion addressing whether the hypertension was manifested to a compensable degree within one year after his discharge from service is required.   

As the claims file and electronic records only include VA treatment records from the Myrtle Beach VA Outpatient Clinic through July 2009, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claim, to include VA Myrtle Beach Outpatient Clinic treatment notes from July 2009 to the present.

2. Then, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by a health care professional with sufficient expertise to ascertain whether the Veteran manifested hypertension to a compensable degree during the one year period following his discharge from service in September 1973.  

For purposes of the opinion requested below, the examiner should assume that the Veteran was diagnosed with hypertension and put on medication for hypertension within one year after his discharge from service.  

The health care professional should state an opinion as to whether there is a 50 percent or better probability that during the one year period following the Veteran's discharge from service he had diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  

The rationale for all opinions expressed must also be provided.  In responding to the Board's request the health care professional should discuss under what circumstances an individual would have been placed on medication for hypertension in 1973 or 1974 and whether an individual with hypertension but diastolic pressure predominantly below 100 and systolic pressure predominantly below 160 would have been placed on hypertension medication in 1973 or 1974.

If the health care professional is unable to provide the required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the healthcare provider should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



